 88DECISIONS OF NATIONALLABOR RELATIONS BOARDJohn Singer,Inc.andLocal No. 125,InternationalBrotherhoodof Firemenand Oilers,AFL-CIO.Case 30-CA-1697May 25, 1972DECISION AND ORDERBy CHAIRMANMILLER AND MEMBERSFANNING, JENKINS, AND PENELLOUpon a charge filed on August 27, 1971, a firstamended charge filed on September 7, 1971, and asecond amended charge filed on September 10, 1971,by Local No. 125, International Brotherhood ofFiremen and Oilers, AFL-CIO, herein called theUnion, and duly served on John Singer, Inc., hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector forRegion 30, issued a complaint onOctober 18, 1971, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(1), (3), and (5) and Section2(6) and (7) of the National Labor Relations Act, asamended. Copies of the charges, complaint, andnotice of hearing before a Trial Examiner were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint,inter alia,alleges in substance that onSeptember 2, 1971, following a Board election inCase 30-RC-1519 the Union was duly certified asthe exclusive collective-bargaining representative ofRespondent's employees in the unit found appropri-ate; i and that, commencing on or about September7, 1971, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bargain-ing representative, although the Union has requestedand is requesting it to do so. On October 29, 1971,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint.With respect to the refusal-to-bargainallegations,theRespondent admits insubstance all of the material factual allegations,including its refusal to recognize and bargain withthe Union, but denies the validity of the certification.Respondent also denies that it has been engaged incommerce and in operations affecting commercewithin the meaning of the Act.On November 9, 1971, a hearing on all of theallegations in the complaint commenced before TrialiOfficial notice is taken of the record in the representation proceeding,Case 30-RC-1519, as the term "record" is defined in Sees 102 68 and102 69(f) of the Board's Rules and Regulations, Series 8, as amended SeeLTV Electrosystems, Inc,166 NLRB 938, enfd 388 F 2d 683 (C A 4, 1968),Golden Age Beverage Co,167 NLRB 151,IntertypeCo v Penello, 269Examiner Harry R. Hinkes. On November 30, 1971,during the course of the hearing, the Trial Examinergranted the General Counsel's motion to sever therefusal-to-bargain allegations from those allegingviolation of Section 8(a)(1) and (3) of the Act toenable the General Counsel to institute summaryjudgment proceedings as to the refusal-to-bargainallegations.On December 6, 1971, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on December 10,1971, the Board issued an order transferring theproceeding2 to the Board and a Notice To ShowCausewhy the General Counsel'sMotion forSummary Judgment should not be granted. Respon-dent did not file a response to Notice To ShowCause.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs indicated above, Respondent's primary defenseto the refusal-to-bargain allegations is its contentionthat the certification is invalid. In sum, it asserts thatthe Board's representation petition form, which theUnion used, is defective in that "it does not contain adeclaration by the person signing'it, under penaltiesof the Criminal Code, that its contents are true andcorrect to the best of his knowledge and belief," thatthe petition was also defective in that the Union hadnot ascertained whether Respondent would refuse toaccord recognition before filing the petition, and thattheBoard failed to adequately investigate theUnion's showing of interest. These same issues hadbeen raised in the Request for Review in representa-tion Case 30-RC-1519, which request was denied bythe Board on August 11, 1971.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigatedina prior representation proceeding.3All of the above issues raised by the Respondent inthis proceeding were or could have been litigated inthe prior representation proceeding, and the Respon-dent does not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.F Supp 573 (D C Va, 1967),FollettCorp,164 NLRB 378, enfd 397 F.2d91 (C A 7, 1968), Sec 9(d) of the NLRA2This Order related only to the severed refusal-to-bargain allegations.3 SeePittsburgh Plate Glass Co v N L.R B,313 U S 146, 162 (1941),Rules and Regulations of the Board, Sees 102 67(f) and 102 69(c)197 NLRB No. 7 JOHN SINGER, INC.We therefore find that the above issues are notproperly litigable in this unfair labor practiceproceeding.With respect to its denial that it is in commerce oroperations affecting commerce, we note that in itsanswer to the complaint Respondent admitted thefactual allegation in the complaint that during thepastyear,a representative period,Respondentshipped goods and materials valued in excess of$50,000directly to points outside the State ofWisconsin, where its place of business is located. Inlightof this admission, we find no merit in thisdenial.Siemons Mailing Service, 122NLRB 81.In view of the foregoing, we shall grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Wisconsin corporation, main-tains its office and place of business in Milwaukee,Wisconsin, where it is engaged in the manufacture ofhydraulic equipment. During the year preceding theissuance of the complaint herein, a representativeperiod, the Respondent shipped goods and materialsvalued in excess of $50,000 directly to points locatedoutside the State of Wisconsin.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDLocalNo. 125, International Brotherhood ofFiremen and Oilers,AFL-CIO,isa labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employees ofthe Employer, excluding all office clerical em-ployees, seasonal employees,4 professional em-4The complaint's unit description inadvertentlyomits mention of theexclusionof "seasonal employees," a category specifically excluded in the89ployees, guards and supervisors as defined in theAct.2.The certificationOn August 20, 1971, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for' Region 30 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on September 2, 1971, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about September 7, 1971, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about September 7, 1971, andcontinuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognizeand bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly,we find that the Respondent has,since September 7, 1971, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V.THE REMEDYSubsequent to the filing of his Motion for Summa-ry Judgment, the General Counsel filed a motionwith the Board asserting that the reasons advancedDirection of Election and in the Certification in Case 30-RC-1519 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Respondent for refusing to recognize andbargain with the Union are "patently frivolous," andthat, as part of the Board's remedy for the violationof Section 8(a)(5), certain remedies in addition to theconventional direction to bargain should be provid-ed.A brief in opposition was thereafter filed by theRespondent.We agree with the General Counsel that thereasons advanced by the Respondent to defend itsrefusal to bargain have no ment and, indeed, are soinsubstantial as to be frivolous.While there areassertions by the Respondent that it has been and iswilling to bargain with the Union, all of its offers tobargainwere conditioned on preservation of its"right" to present to a court of appeals the samecontentions attacking the validity of the Board'scertification of the Union. Clearly, no meaningfulbargaining can take place when at the same time theRespondent is contesting its bargaining obligation.While due process normally permits a party tolitigate issues to the full extent provided by law, thefrivolous contentions advanced by the Respondenthere warrant the inference that it is not seeking topreserve any real defense; rather it is apparent thatits true motive in pursuing further litigation is todelay the enforcement of our determination that ithas a statutory obligation to bargain. The completelack of substance to the Respondent's "defense"compels the grant of a remedy designed not only tocorrect Respondent's past unlawful refusal to accordits employees' duly designated bargaining represent-ative its statutory role, but to end now thatcontinuing conduct. Further, this remedy shouldprovide for a means of communication by the Unionwith unit employees to facilitate the Union's reclaim-ing the allegiance it enjoyed when selected by amajority in the Board-conducted election. Accord-ingly, in addition to directing the Respondent tobargain with the Union, we shall, to remedy theRespondent's violation of Section 8(a)(5), order thatthe Union be given reasonable use of Respondent'sbulletin boards and other places where notices toemployees are customarily posted, during the periodof contract negotiations, for the posting of unionnotices, bulletins, and other literature, in order thatthe employees may have free and ready access toinformation from the Union concerning all aspectsof collective representation and the collective-bar-gaining negotiations.We shall also require thatRespondent furnish the Union a list of names andaddresses of its employees and keep that list currentfor a period of 1 year from the time Respondentcommences to bargain in good faith to assist theUnion to meet with the individuals involved in orderto explain the circumstances of the instant proceed-ing and the Union's future plans. Further, in order toinsure that the employees will be accorded theservices of the Union for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences tobargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421,enfd.350 F.2d 57(C.A. 10).As we have found that the Respondent's onlyapparent objective is to postpone its statutoryobligation,we regard any further litigation as anabuse of the processes of the Board and the courts.For this reason, we believe that in the eventRespondent seeks judicial review of our Order hereinor disregards our Order, thus requiring the GeneralCounsel to seek judicial enforcement, the policies ofthe Act will be effectuated by the General Counselproceeding promptly on our behalf to seek appropri-ate relief under Section 10(e) of the Act as to ourdirections that the Respondent grant the Unionaccess to its bulletin boards and furnish andmaintain employee lists, and to also seek appropriatereliefunder Rule 38, Federal Rules of AppellateProcedure.N.L.R.B. v. Smith & Wesson,424 F.2d1072 (C.A.1);N.L.R.B. v. United Shoe MachineryCorporation,445 F.2d 633 (C.A.1);General Tire andRubber Co. v. N.L.R.B.,451F.2d 257 (C.A. 1).The Board, upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.John Singer, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Local No 125,InternationalBrotherhood ofFiremen and Oilers, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.All production and maintenance employees ofthe Employer,excluding all office clerical employees,seasonal employees,professional employees,guardsand supervisors as defined in the Act, constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.Since September 2, 1971, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about September7, 1971, JOHN SINGER, INC.and at all times thereafter,to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit,Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6.By the aforesaid refusal to bargain,Respon-dent has interfered with,restrained,and coerced, andis interfering with,restraining,and coercing,employ-ees in the exercise of the rights guaranteed to them inSection 7of the Act,and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDER91theUnion a ' list of names and addresses of allemployees currently employed and keep such listcurrent for a period of 1 year following' thecommencement of good-faith bargaining with theUnion.(d)Post at its Milwaukee, Wisconsin, place ofbusinesscopiesof the attached noticemarked"Appendix."5Copies of said notice, on formsprovided by the Regional Director for Region 30,after being duly signed by Respondent's representa-tive,shallbe posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 30, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,John Singer, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local No. 125,International Brotherhood of Firemen and Oilers,AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All production and maintenance employees ofthe Employer, excluding all office clerical em-ployees, seasonal employees, professional em-ployees, guards and supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Upon request of the Union, immediately grantthe Union and its representatives reasonable use ofitsbulletin boards and all places where notices toemployees are customarily posted, such access tocontinue through the period of the collective-bar-gaining negotiations.(c)Upon request of the Union, make available to5 In the eventthisOrderis enforcedby a Judgmentof a United StatesCourt of Appeals,the words in the notice reading "Postedby Order of theNationalLaborRelations Board" shall read"Posted pursuant to aJudgmentof the United States Court of Appeals enforcingan Order of theNational LaborRelations Board "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILLNOT refuse to bargain collectivelyconcerning ratesof pay,wages,hours,and otherterms and conditions of employment with LocalNo. 125,International Brotherhood of Firemenand Oilers,AFL-CIO,as the exclusive represent-ative of the employees in the bargaining unitdescribed below.WE WILLNOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7of the Act.WE WILL,upon request, bargain with theabove-named Union,as the exclusive representa-tiveof all employees in the bargaining unitdescribed below,with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment.The bargaining unit is:All production and maintenance employ-ees of the Employer,excluding all officeclerical employees,seasonal employees, pro-fessional employees,guards and supervisorsas defined in the Act. 92DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL, upon request,grant the Union and itsagents reasonable use of our bulletin boards andother places where notices to employees are,posted.WE WILL,upon request,give the Union a list ofnames and addresses of employees currentlyemployed and keep that list current for a periodof 1 year from the commencement of negotia-tions.DatedBy(Representative)(Title)JOHNSINGER, INC.(Employer)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Commerce Building, Second Floor,744North Fourth Street,Milwaukee,Wisconsin53203,Telephone 414-224-3861.